Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 7 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S 11,357,023, claim 1 of U.S. Patent No. U.S 11,153,894, claim 1 of U.S. Patent No. U.S 10,425,960, claim 1 of U.S. Patent No. U.S 9,392,486 and Claim 1 of U.S. Patent No. U.S 9,907,086.  Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 11,357,023
Instant Application 17/736,184
Claim 1: 
A method of communicating a vehicle safety message at a host vehicle, the method comprising: 

wirelessly receiving vehicle safety messages from nearby vehicles, each vehicle safety message comprising identification of a nearby vehicle transmitting a particular vehicle safety message, location information of the nearby vehicle, a speed of the nearby vehicle, a movement direction of the nearby vehicle, a time stamp, and a message counter of the particular vehicle safety message; computing transmission probability (P.sub.TX) using a tracking error (TE) such that the higher the TE is, the higher the P.sub.TX becomes; determining, based on the P.sub.TX, whether to transmit a host vehicle safety message, the host vehicle safety message comprising an identification of the host vehicle, location information of the host vehicle, a speed of the host vehicle, a moving direction of the host vehicle, a time stamp, and a message counter of the host vehicle safety message; and controlling the transmission of the host vehicle safety message, depending on the determination of whether to transmit the host vehicle safety message.
Claims 1 and 7  
A method of communicating a vehicle safety message at a host vehicle, the method comprising:

receiving vehicle safety messages from nearby vehicles, each vehicle safety message comprising at least one of identification of a nearby vehicle transmitting a particular vehicle safety message, location information of the nearby vehicle, a time stamp, or a message counter of the particular vehicle safety message;

computing transmission probability (Prx) using a tracking error (TE) such that the higher the TE is, the higher the Prx becomes;

determining, based on the Prx, whether to transmit a host vehicle safety message; and

controlling the transmission of the host vehicle safety message, depending on the determination of whether to transmit the host vehicle safety message.


US Patent 11,153,894
Instant Application 17/736,184
Claim 1: 
A communication apparatus for inter-vehicular communication, the communication apparatus comprising: 

a transceiver configured to receive messages from neighboring vehicles, and transmit a message; and at least one controller configured to: estimate network state information based on the messages received from the neighboring vehicles by the transceiver, control whether to transmit the message based on the network state information, determine lengths of time slots forming a time frame according to the network state information, determine an arbitrary idle time slot among the time slots forming the time frame as a time slot to transmit the message, calculate a delay time corresponding to the determined time slot, and cause the transceiver to transmit the message according to the delay time.
Claims 1 and 7  
A method of communicating a vehicle safety message at a host vehicle, the method comprising:

receiving vehicle safety messages from nearby vehicles, each vehicle safety message comprising at least one of identification of a nearby vehicle transmitting a particular vehicle safety message, location information of the nearby vehicle, a time stamp, or a message counter of the particular vehicle safety message;

computing transmission probability (Prx) using a tracking error (TE) such that the higher the TE is, the higher the Prx becomes;

determining, based on the Prx, whether to transmit a host vehicle safety message; and

controlling the transmission of the host vehicle safety message, depending on the determination of whether to transmit the host vehicle safety message.



US Patent 10,425,960
Instant Application 17/736,184
Claim 1: 
A method of operating a vehicle, the method comprising: 


generating a first vehicle safety message of the vehicle that comprises an identification of the vehicle, location information of the vehicle at a first time, a speed of the vehicle at the first time, a movement direction of the vehicle at the first time, a first time stamp indicative of the first time, a first message counter of the first vehicle safety message;  wirelessly receiving vehicle safety messages from nearby vehicles, each vehicle safety message comprising 
identification of a nearby vehicle transmitting the particular vehicle safety message, location information of the nearby vehicle, a speed of the nearby vehicle, a movement direction of the nearby vehicle, a time stamp, and a 
message counter of the particular vehicle safety message;  computing transmission probability (PTX) using a tracking error (TE) such that the higher the TE is, the higher the PTX becomes;  determining, based on the PTX, whether 
to transmit the first vehicle safety message of the vehicle;  computing a first 
delay time for transmitting the first vehicle safety message of the vehicle;  
temporarily storing the first vehicle safety message of the vehicle in a 
buffer;  and subsequent to temporarily storing the first vehicle safety message 
and subsequent to computing the first delay time, transmitting the first 
vehicle safety message of the vehicle according to the first delay time.
Claims 1 and 7  
A method of communicating a vehicle safety message at a host vehicle, the method comprising:

receiving vehicle safety messages from nearby vehicles, each vehicle safety message comprising at least one of identification of a nearby vehicle transmitting a particular vehicle safety message, location information of the nearby vehicle, a time stamp, or a message counter of the particular vehicle safety message;

computing transmission probability (Prx) using a tracking error (TE) such that the higher the TE is, the higher the Prx becomes;

determining, based on the Prx, whether to transmit a host vehicle safety message; and

controlling the transmission of the host vehicle safety message, depending on the determination of whether to transmit the host vehicle safety message.



US Patent 9,392,486
Instant Application 17/736,184
Claim 1: 
A communication apparatus for inter-vehicular communication, comprising: 

a network state estimating unit configured to estimate network state information indicating a current network state based on driving 
information and channel state information of neighboring vehicles;  
a network access controller configured to control whether to transmit a message based on 
the network state information, the network state information comprising a packet error rate, a channel busy ratio, or a vehicle density;  a transmission scheduler configured to: 
control a transmission time point of the message based on the network state information;  
determine a data rate of the message according to the packet error rate or the vehicle density;  determine lengths of time slots forming a time frame according to the determined data rate;  
determine an arbitrary idle time slot among the time slots forming the time frame as a time slot to transmit the message;  and 
calculate a delay time corresponding to the determined time slot;  and 
a transmission buffer configured to delay transmission of the message according to the control of the transmission time point of the transmission scheduler.
Claims 1 and 7  
A method of communicating a vehicle safety message at a host vehicle, the method comprising:

receiving vehicle safety messages from nearby vehicles, each vehicle safety message comprising at least one of identification of a nearby vehicle transmitting a particular vehicle safety message, location information of the nearby vehicle, a time stamp, or a message counter of the particular vehicle safety message;

computing transmission probability (Prx) using a tracking error (TE) such that the higher the TE is, the higher the Prx becomes;

determining, based on the Prx, whether to transmit a host vehicle safety message; and

controlling the transmission of the host vehicle safety message, depending on the determination of whether to transmit the host vehicle safety message.


US Patent 9,907,086
Instant Application 17/736,184
Claim 1: 
A communication apparatus installed in a host vehicle, the apparatus comprising: 


a driving information generator configured to generate a first vehicle safety message of the host vehicle comprising an identification of the 
host vehicle, location information of the host vehicle at a first time, a speed of the host vehicle at the first time, a movement direction of the host vehicle at the first time, a first time stamp indicative of the first time, a first 
message counter of the first vehicle safety message;  
a transceiver configured to receive vehicle safety messages from nearby vehicles, each vehicle safety message comprising identification of a nearby vehicle transmitting the 
particular vehicle safety message, location information of the nearby vehicle, 
a speed of the nearby vehicle, a movement direction of the nearby vehicle, a 
time stamp, and a message counter of the particular vehicle safety message, the 
transceiver further configured to broadcast the first vehicle safety message generated from the driving information generator;  and 
at least one controller configured: 
to compute transmission probability (P.sub.TX) using a tracking error (TE) such that the higher the TE is, the higher the P.sub.TX becomes, 
to determine, based on the P.sub.TX, whether to transmit a vehicle safety message 
of the host vehicle, 
to compute a first delay time for transmitting the first vehicle safety message of the host vehicle, 
to cause the first vehicle safety message of the host vehicle to be stored in a buffer, and 
subsequent to temporarily storing and computing the first delay time, to cause the 
transceiver to transmit the first vehicle safety message of the host vehicle according to the first delay time.
Claims 1 and 7  
A method of communicating a vehicle safety message at a host vehicle, the method comprising:

receiving vehicle safety messages from nearby vehicles, each vehicle safety message comprising at least one of identification of a nearby vehicle transmitting a particular vehicle safety message, location information of the nearby vehicle, a time stamp, or a message counter of the particular vehicle safety message;

computing transmission probability (Prx) using a tracking error (TE) such that the higher the TE is, the higher the Prx becomes;

determining, based on the Prx, whether to transmit a host vehicle safety message; and

controlling the transmission of the host vehicle safety message, depending on the determination of whether to transmit the host vehicle safety message.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478